ALLEN, J.
The defendant was convicted of practicing medicine without a license. His punishment was assessed at imprisonment in the workhouse of the city of St. Louis for a term of three months, and he appeals.
No hill of exceptions was filed, and there is nothing hut the record proper before us. It is our duty, however, under the law, to examine the record and render judgment thereupon. This we have done and find no error therein. The information is sufficient to sustain the conviction, and the judgment is in due form. The judgment of the' court of criminal correction is therefore affirmed.
Reynolds, P. J., and Nortoni, J., concur.